Exhibit 10

MEMORANDUM OF EMPLOYMENT

Effective: April 9, 2007

 

NAME:    Mark A. Featherstone ADDRESS:   

1316 Jacob Drive

Yardley, PA 19067

On the 28th day of June, 2007, the parties to this Memorandum of Employment
(“Agreement”) are MARK A. FEATHERSTONE and Quaker Chemical Corporation, a
Pennsylvania corporation (“Quaker”).

You have been employed by Quaker in various positions including most recently as
its Vice President and Global Controller. Effective April 9, 2007, you were
appointed Quaker’s Vice President-Chief Financial Officer and Treasurer and
Quaker now wishes to adjust compensation and enter into this memorandum
containing certain covenants in connection with this appointment.

NOW THEREFORE in consideration of the mutual promises and covenants herein
contained and intending to be legally bound hereby the parties hereto agree as
follows:

 

1. Duties

Effective as of the date written above Quaker agrees to employ you and you agree
to serve as Quaker’s Vice President-Chief Financial Officer and Treasurer. You
shall perform all duties consistent with such position as well as any other
duties that are assigned to you from time to time by the Chief Executive Officer
or Quaker’s Board of Directors. You agree that during the term of your
employment with Quaker to devote your knowledge, skill, and working time solely
and exclusively to the business and interests of Quaker and its subsidiaries.
Any and all prior employment agreements with Quaker are hereby terminated and
have no legal effect except to the extent to recognize years of service from
original date of hire.



--------------------------------------------------------------------------------

2. Compensation

Quaker agrees to pay you a base salary, which shall be payable semimonthly. Your
base salary is set forth in an addendum, which is attached hereto and made a
part hereof. The rate of base salary will be reviewed and adjusted on an annual
basis consistent with Quaker’s then current practice for reviewing executive
officers’ salaries and performance. In addition, you will be entitled to
participate, to the extent eligible, in annual and long term incentive plans,
any retirement and stock purchase plans and shall be entitled to vacations, paid
holidays, and medical, dental, and other benefits as are made generally
available by Quaker to its full-time employees. Your salary and/or any benefits
being made available to you may be changed at any time at Quaker’s sole option,
and any such change shall not affect any provision of this Agreement.

 

3. Term of Employment.

Your employment with Quaker may be terminated on thirty (30) days’ written
notice by either party, with or without cause or reason whatsoever. Within
thirty (30) days after termination of your employment, you will be given an
accounting of all monies due you.

 

4. Covenant Not to Disclose

You acknowledge that the identity of Quaker’s (and any of Quaker’s affiliates’)
customers, the requirements of such customers, pricing and payment terms quoted
and charged to such customers, the identity of Quaker’s suppliers and terms of
supply (and the suppliers and related terms of supply of any of Quaker’s
customers for which management services are being provided), information
concerning the method and conduct of Quaker’s (and any affiliate’s) business
such as formulae, formulation information, application technology, manufacturing
information, marketing information, strategic and marketing plans, financial
information, financial statements (audited and unaudited), budgets, corporate
practices and procedures, research and development efforts, and laboratory test
methods and all of Quaker’s (and its affiliates’) manuals, documents, notes,
letters, records, and computer programs are Quaker’s trade secrets (“Trade
Secrets”) and are Quaker’s (and/or any of its affiliates’, as the case may be)
sole and exclusive property. You agree that at no time during or following your
employment with Quaker will you appropriate for your own use, divulge or pass
on, directly or through any other individual or entity or to any third party,
any Quaker Trade Secrets. Upon termination of your employment with Quaker and
prior to final payment of all monies due to you under Paragraph 2 or at any
other time upon Quaker’s request, you agree to surrender immediately to Quaker
any and all materials in your possession or control which include or contain any
Quaker Trade Secrets.



--------------------------------------------------------------------------------

5. Covenant Not to Compete

In consideration of your employment with Quaker and the training you are to
receive from Quaker, you agree that during your employment with Quaker and for a
period of one (1) year thereafter, regardless of the reason for your
termination, you will not:

a. directly or indirectly, together or separately or with any third party,
whether as an employee, individual proprietor, partner, stockholder, officer,
director, or investor, or in a joint venture or any other capacity whatsoever,
actively engage in business or assist anyone or any firm in business as a
manufacturer, seller, or distributor of chemical specialty products which are
the same, like, similar to, or which compete with Quaker (or any of its
affiliates’) products or services; and

b. recruit or solicit any Quaker employee or otherwise induce such employee to
leave Quaker’s employ, or to become an employee or otherwise be associated with
you or any firm, corporation, business, or other entity with which you are or
may become associated.

The parties consider these restrictions reasonable, including the period of time
during which the restrictions are effective. However, if any restriction or the
period of time specified should be found to be unreasonable in any court
proceeding, then such restriction shall be modified or the period of time shall
be shortened as is found to be reasonable so that the foregoing covenant not to
compete may be enforced. You agree that in the event of a breach or threatened
breach by you of the provisions of the restrictive covenants contained in
Paragraph 4 or in this Paragraph 5, Quaker will suffer irreparable harm, and
monetary damages may not be an adequate remedy. Therefore, if any breach occurs,
or is threatened, in addition to all other remedies available to Quaker, at law
or in equity, Quaker shall be entitled as a matter of right to specific
performance of the covenants contained herein by way of temporary or permanent
injunctive relief. In the event of any breach of the restrictive covenant
contained in this Paragraph 5, the term of the restrictive covenant shall be
extended by a period of time equal to that period beginning on the date such
violation commenced and ending when the activities constituting such violation
cease.

 

6. Contractual Restrictions

You represent and warrant to Quaker that: (a) there are no restrictions,
agreements, or understandings to which you are a party that would prevent or
make unlawful your employment with Quaker and (b) your employment by Quaker
shall not constitute a breach of any contract, agreement, or understanding, oral
or written, to which you are a party or by which you are bound.



--------------------------------------------------------------------------------

7. Inventions

All improvements, modifications, formulations, processes, discoveries or
inventions (“Inventions”), whether or not patentable, which were originated,
conceived or developed by you solely or jointly with others (a) during your
working hours or at Quaker’s expense or at Quaker’s premises or at a customer’s
premises or (b) during your employment with Quaker and additionally, for a
period of one year thereafter, and which relate to (i) Quaker’s business or
(ii) any research, products, processes, devices, or machines under actual or
anticipated development or investigation by Quaker at the earlier of (i) that
time or (ii) as the date of termination of employment, shall be Quaker’s sole
property. You shall promptly disclose to Quaker all Inventions that you conceive
or become aware of at any time during your employment with Quaker and shall keep
complete, accurate, and authentic notes, data and records of all Inventions and
of all work done by you solely or jointly with others, in the manner directed by
Quaker. You hereby transfer and assign to Quaker all of your right, title, and
interest in and to any and all Inventions which may be conceived or developed by
you solely or jointly with others during your employment with Quaker. You shall
assist Quaker in applying, obtaining, and enforcing any United States Letters
Patent and Foreign Letters Patent on any such Inventions and to take such other
actions as may be necessary or desirable to protect Quaker’s interests therein.
Upon request, you shall execute any and all applications, assignments, or other
documents that Quaker deems necessary and desirable for such purposes. You have
attached hereto a list of unpatented inventions that you have made or conceived
prior to your employment with Quaker, and it is agreed that those inventions
shall be excluded from the terms of this Agreement.

 

8. Termination

In the event that Quaker in its sole discretion and at any time terminates your
employment (other than for Cause, death, disability, or normal retirement age),
Quaker agrees to provide you with reasonable out-placement assistance and a
severance payment (contingent upon your executing a form of release satisfactory
to Quaker) that shall be equal to twelve (12) months’ base salary calculated at
your then current rate. Your employment also can be terminated at any time and
without notice for “Cause.” “Cause” means your employment with Quaker has been
terminated by reason of either: (a) your willful and material breach of this
Memorandum of Employment, (b) dishonesty, fraud, willful malfeasance, gross
negligence, or other gross misconduct, in each case relating to the performance
your duties hereunder which is materially injurious to Quaker, or (c) conviction
of or plea of guilty to a felony.

 

9. Miscellaneous

This Agreement constitutes the entire integrated agreement concerning the
subjects covered herein. In case any provision of this Agreement shall be
invalid, illegal, or otherwise unenforceable, the validity, legality, and
enforceability of the remaining provisions shall not thereby be affected or
impaired. You may not assign any of your rights or obligations under this
Agreement without Quaker’s prior written



--------------------------------------------------------------------------------

consent. This Agreement shall be governed by, and construed in accordance with,
the laws of the Commonwealth of Pennsylvania without regard to any conflict of
laws. This Agreement shall be binding upon you, your heirs, executors, and
administrators and shall inure to the benefit of Quaker as well as its
successors and assigns.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

ATTEST:     QUAKER CHEMICAL CORPORATION /s/ Irene M. Kisleiko     /s/ D. Jeffry
Benoliel Irene M. Kisleiko     D. Jeffry Benoliel WITNESS:     /s/ Sandra O.
Saxton     /s/ Mark A. Featherstone Sandra O. Saxton     Mark A. Featherstone



--------------------------------------------------------------------------------

ADDENDUM 1

 

Base Salary:    Your salary will be payable on a semi-monthly basis at the rate
of $9,167.00, which is annualized at $220,008.00. You will be eligible for your
next salary increase in July, 2008.

Annual and Long-

Term Bonuses:

   For your position, you are eligible to participate in the Global Annual
Incentive Plan (GAIP). Your annual cash bonus is up to a maximum of 50% of your
base salary with a mid/target of 28%. Your LTIP level for 2007-2009 will remain
the same. For the LTIP 2008-2010 plan year, you will be recommended for Level I
to the Compensation/Management Development Committee of the Board of Directors
(the “Compensation Committee”). All incentive compensation awards are made at
the Company’s discretion, are subject to change, and require the approval of the
Compensation Committee. Other Items:    You will be allowed 12 months
notice/severance if you are asked to leave Quaker for other than cause.
Benefits:   

Quaker offers a Flexible Benefits Program. This gives you the opportunity to
choose from a variety of options creating a customized benefits package. The
following benefits are part of the program. In each of these areas, you are
offered a range of options so you may choose the ones that make the most sense
for your personal situation.

 

•        Medical (comparison enclosed)

 

•        Dental (summary enclosed)

 

•        Life & AD&D Insurance

 

•        Long-term Disability

 

•        Health Care and Dependent Care Flexible Spending Accounts (FSAs)

 

In addition to these flexible benefits, Quaker also offers the following benefit
plans:

 

•        Retirement Savings Plan (401K)

 

Enrollment for Quaker benefits is done online on a web-based system hosted by
Marsh@Work. Enclosed are step-by-step enrollment instructions for accessing the
site. You should be able to access the site within a day of your actual start
date. You have 30 days from your actual start date to make your elections and
fully confirm them online. If this is not done prior to 30 days from your actual
start date, you can not enroll again until the next scheduled open enrollment
period for the full calendar year.

Vacation / Holidays:    You are eligible for four weeks of vacation annually.
The company currently has 11 1/2 paid holidays.